Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroki et al. (JP 2000341365).
 	Regarding claim 1, Hiroki teaches a method of determining the bit error ratio (BER) of a device under test (DUT), comprising: 
 	transmitting a first signal of an original test bit pattern (PN (pseudo pattern)) over a first channel 2 to a receiver 10 of the DUT 14 (See abstract; claim 1; Paragraphs 0007-0009, 0040-0041, …….  In the measuring device 13, a test data generator 6 the PN (pseudo random) pattern from a digital test data sent to the transmission part 7, the test data of a first block encoding portion 15 to 1. The input transmission section 7 of the measurement object is a test data transmission system 1 at a transmission speed Va (=384kbps), the transmission system 1 of the outgoing transmission line 2 via a terminal 14. The receiving part 10);
 	forward error correction (FEC) encoding the original test bit pattern (PN (pseudo pattern)) of the first signal transmitted to the receiver 10 of the DUT 14 in a loopback mode of the DUT to generate an FEC encoded test bit pattern (See abstract; claim 1; Paragraphs 0007-0009, 0040-0041, especially abstract teaches  the code error measurement unit of a transmission system where a code error caused in a transmission process is measured by a loopback system, is provided with a block coding section 15 that divides test data sent from one end of the transmission system 1 to the other end via a transmission line 2 of the transmission system into a plurality of blocks, encodes the blocks, and obtains additional bits);  
 	transmitting a second signal of the FEC encoded test bit pattern from a transmitter 12 of the DUT 14 over a second channel 3; FEC decoding the FEC encoded test bit pattern of the second signal to obtain a decoded test bit pattern and comparing the decoded test bit pattern with the original test bit pattern to determine a BER of the DUT (Abstract; claim 1; Paragraphs 0007-0009, 0040-0041, especially abstract teaches ….. The code error measurement unit of a transmission system where a code error caused in a transmission process is measured by a loopback system, is provided with a block coding section 15 that divides test data sent from one end of the transmission system 1 to the other end via a transmission line 2 of the transmission system into a plurality of blocks, encodes the blocks, and obtains additional bits, a 2nd block coding section 16 that is provided in the other end of the transmission system, divides the test data received from one end via the one transmission line 2 into a plurality of blocks, encodes the blocks and obtains the additional bits, and a code error detection section 19 that is provided in one end of the transmission system, compares the additional bits received from the other end via the other transmission line 3 with the additional bits obtained by the 1st block coding section 15 and detects the code error produced in the transmission system 1 and the transmission lines 2, 3 producing a code error). 
 	Regarding claim 2, Hiroki teaches the method of claim 1, wherein an FEC encoder of the DUT 14 is enabled when the DUT 14 is in the loopback mode (Abstract; claim 1; Paragraphs 0007-0009, 0040-0041, especially abstract teaches ….. The code error measurement unit of a transmission system where a code error caused in a transmission process is measured by a loopback system, is provided with a block coding section 15 that divides test data sent from one end of the transmission system 1 to the other end via a transmission line 2 of the transmission system into a plurality of blocks, encodes the blocks, and obtains additional bits. That means encoder of the DUT 14 is enabled when the DUT is in the loopback mode).
 	Regarding claim 8, Hiroki teaches a test set-up for testing a bit error ratio (BER), comprising: 
 	a pattern generator 6 configured to generate an original test bit pattern (PN (pseudo pattern)), and to transmit a first signal of the original test bit pattern on a first channel 2 (See abstract; claim 1; Paragraphs 0007-0009, 0040-0041, …….  In the measuring device 13, a test data generator 6 the PN (pseudo random) pattern from a digital test data sent to the transmission part 7, the test data of a first block encoding portion 15 to 1. The input transmission section 7 of the measurement object is a test data transmission system 1 at a transmission speed Va (=384kbps), the transmission system 1 of the outgoing transmission line 2 via a terminal 14. The receiving part 10); 
 	a device under test (DUT) 14 including a receiver 10 in communication with the first channel 2, a transmitter 12 in communication with a second channel 3, and a forward error correction (FEC) encoder operative within a loopback between the receiver 10 and transmitter 12, wherein the DUT 14 is operative in a loopback mode to FEC encode the original test bit pattern of the first signal transmitted on the first channel 2 to obtain an FEC encoded test bit pattern, and to transmit a second signal of the FEC encoded test bit pattern on the second channel 3 (See abstract; claim 1; Paragraphs 0007-0009, 0040-0041, especially abstract teaches  the code error measurement unit of a transmission system where a code error caused in a transmission process is measured by a loopback system, is provided with a block coding section 15 that divides test data sent from one end of the transmission system 1 to the other end via a transmission line 2 of the transmission system into a plurality of blocks, encodes the blocks, and obtains additional bits); and 
 	an error detector including a forward error correction (FEC) decoder, the error detector configured to decode an FEC encoded test bit pattern of the second signal received on the second channel to obtain a decoded test bit pattern, and to compare the decoded test bit pattern with the original test bit pattern to determine a BER of the DUT (Abstract; claim 1; Paragraphs 0007-0009, 0040-0041, especially abstract teaches ….. The code error measurement unit of a transmission system where a code error caused in a transmission process is measured by a loopback system, is provided with a block coding section 15 that divides test data sent from one end of the transmission system 1 to the other end via a transmission line 2 of the transmission system into a plurality of blocks, encodes the blocks, and obtains additional bits, a 2nd block coding section 16 that is provided in the other end of the transmission system, divides the test data received from one end via the one transmission line 2 into a plurality of blocks, encodes the blocks and obtains the additional bits, and a code error detection section 19 that is provided in one end of the transmission system, compares the additional bits received from the other end via the other transmission line 3 with the additional bits obtained by the 1st block coding section 15 and detects the code error produced in the transmission system 1 and the transmission lines 2, 3 producing a code error).
 	Regarding claim 9, Hiroki teaches test set-up as claimed in claim 8, further comprising a memory for storing the original test bit pattern, and supplying the original test bit pattern to the pattern generator and the error detector (Paragraphs 0007-0009).
 	Regarding claim 10, Hiroki teaches a device operative in a loopback mode for testing of the device, the device comprising: 
 	a receiver circuit 10 for receiving a first signal on a first channel 2 (See abstract; claim 1; Paragraphs 0007-0009, 0040-0041, …….  In the measuring device 13, a test data generator 6 the PN (pseudo random) pattern from a digital test data sent to the transmission part 7, the test data of a first block encoding portion 15 to 1. The input transmission section 7 of the measurement object is a test data transmission system 1 at a transmission speed Va (=384kbps), the transmission system 1 of the outgoing transmission line 2 via a terminal 14. The receiving part 10); 
 	a transmitter circuit 12 transmitting a second signal on a second channel 3; loopback circuitry between the receiver 10 and the transmitter 12 and including a (Abstract; claim 1; Paragraphs 0007-0009, 0040-0041, especially abstract teaches ….. The code error measurement unit of a transmission system where a code error caused in a transmission process is measured by a loopback system, is provided with a block coding section 15 that divides test data sent from one end of the transmission system 1 to the other end via a transmission line 2 of the transmission system into a plurality of blocks, encodes the blocks, and obtains additional bits, a 2nd block coding section 16 that is provided in the other end of the transmission system, divides the test data received from one end via the one transmission line 2 into a plurality of blocks, encodes the blocks and obtains the additional bits, and a code error detection section 19 that is provided in one end of the transmission system, compares the additional bits received from the other end via the other transmission line 3 with the additional bits obtained by the 1st block coding section 15 and detects the code error produced in the transmission system 1 and the transmission lines 2, 3 producing a code error). 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al. (JP 2000341365) in view of Ichikawa et al. (US 2004/0205427).  	Regarding claim 3, Hiroki fails to teach the method of claim 1, further comprising retrieving data of the original test bit pattern from a memory and generating the first signal from the retrieved data.
 	However, in related art, Ichikawa teaches the method of claim 1, further comprising retrieving data of the original test bit pattern from a memory and generating 
 	Regarding claim 4, Hiroki fails to teach the method of claim 1, further comprising retrieving the data of the original test bit pattern from the memory and comparing the decoded test bit pattern with the retrieved data.
 	However, in related art, Ichikawa teaches the method of claim 1, further comprising retrieving the data of the original test bit pattern from the memory and comparing the decoded test bit pattern with the retrieved data (See abstract; Paragraphs [0015-0019, 0076]; Claims 1-8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Ichikawa’s teaching about retrieving the data of the original test bit pattern from the memory and comparing the decoded test bit pattern with the retrieved data with Hiroki’s invention in order to perform the repair for the memory 104 in the Column direction (See Ichikawa, Paragraph [0076]).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al. (JP 2000341365) in view of Parthasarathy (US 2009/0113258).  	Regarding claim 5, Hiroki does not specifically teach the method of claim 1, .
 	However, in related art, Parthasarathy teaches the method of claim 1, further comprising transmitting the original test bit pattern over a data link to an external error detector for comparison with the decoded test bit pattern (See Abstract; Paragraphs [0025-0027). 	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Parthasaathy’s teaching about transmitting the original test bit pattern over a data link to an external error detector for comparison with the decoded test bit pattern with Hiroki’s invention for determining errors in the test data, by the first device, based on the comparing (See Parthasarathy, Abstract).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al. (JP 2000341365) in view of Parras et al. (US Patent #4,271,514).  	Regarding claim 6, Hiroki fails to teach the method of claim 1, wherein a data rate on the second channel is greater than a data rate on the first channel.
 	However, in related art, Parras teaches the method of claim 1, wherein a data rate on the second channel is greater than a data rate on the first channel (Col 1, lines 5-55; Col 2, lines 14-30; Col 2, line 50-Col 3, line 13). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Parras’s teaching about wherein a data rate on the second channel is greater than a data rate on the first channel with Hiroki’s invention in order to generate information concerning the quality of the data transmission path (See Parras, Col 1, lines 11-14).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al. (JP 2000341365) in view of Parras et al. (US Patent #4,271,514), and further in view of Pyun et al. (US 2016/0217768).  	Regarding claim 7, the combination of Hiroki and Parras fail to teach the method of claim 6, further comprising subjecting the second signal to clock data recovery. 	However, in related art, Pyun teaches the method of claim 6, further comprising subjecting the second signal to clock data recovery (See abstract). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Pyun’s teaching about subjecting the second signal to clock data recovery with Hiroki’s invention in order to accurately extract the data from the data signal.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghattas et al. (US 2017/0351795), Kanievskyi et al. (US 2015/0200684), Papakos et al. (US 2017/0099099), Gareau et al. (US 2016/0080110), Anderson (US 2007/0047513), Zoellner et al. (US 2017/0366381), Kakande (US 2017/0367246), Vojcic et al. (US 2014/0153625), Wu (US Patent #8,433,969), Yamamoto et al. (US 2011/0129392), Michener et al. (US Patent #7,817,184), Huomo et al. (US 2016/0248254), Shimano et al. (US 2011/0085364), Baba (US 2011/0299569), Miller et al. (US 2006/0176994), Shin et al. (US 2007/0088991), Lai (US 2003/0149922), Usugi et al. (US 2017/0214398), Schober et al. (US Patent .  
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132